Citation Nr: 0634040	
Decision Date: 11/03/06    Archive Date: 11/16/06

DOCKET NO.  04-07 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether the recoupment of Special Separation Benefit (SSB) 
pay received at separation from service, in the adjusted 
amount of $13,529.01, by withholding Department of Veterans 
Affairs (VA) disability compensation, is proper.

(The issues of entitlement to service connection for vertigo, 
entitlement to a compensable disability evaluation for 
service-connected status post tympanic membrane perforation 
of the left ear, and entitlement to a compensable disability 
evaluation for service-connected bilateral hearing loss will 
be addressed in a separate rating decision under the same 
docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from January 1983 
to January 1986 and from December 1986 to July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 determination issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  The RO determined that the veteran's 
disability compensation benefits should be withheld in the 
adjusted amount of $13,529.01, due to his receipt at 
separation from service of Special Separation Benefit (SSB) 
pay in the amount of $18,709.29.  


FINDINGS OF FACT

1.  The veteran served on active duty from January 1983 to 
January 1986 and from December 1986 to July 1992.

2.  The veteran received Special Separation Benefit (SSB) pay 
in the amount of $18,790.29 following his second period of 
service from December 1986 to July 1992.

3.  In June 2001, the veteran was notified of a compensation 
award and was advised that his SSB pay, in the adjusted 
amount of $13,529.01 (based upon a post-tax adjustment of 
72 percent of $18,709.29), would be recouped through the 
withholding of VA compensation until the adjusted SSB pay 
amount is repaid.



CONCLUSION OF LAW

The recoupment of Special Separation Benefit (SSB) pay by 
withholding the veteran's VA disability compensation in the 
amount of $13,529.01 is proper.  10 U.S.C.A. § 1174 (West 
2002); 38 C.F.R. §§ 3.500, 3.700 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter -- Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  

Analysis

The veteran served on active duty from January 1983 to 
January 1986 and from December 1986 to July 1992.  The DD 
Form 214 for the veteran's second period of service (December 
1986 to July 1992) indicates that he received Special 
Separation Benefit (SSB) pay in the amount of $18,790.29.

In July 1992, the veteran signed a statement acknowledging 
his receipt of separation pay.  He also acknowledged in the 
statement that if in the future he is "entitled to receive 
VA disability compensation in connection with [his] current 
release from active duty, the VA will deduct the amount of 
separation pay received from future VA compensation."  The 
statement also indicated that "VA will not make this 
deduction if [the veteran] becomes entitled to VA disability 
compensation that is based on a period of active duty which 
is later than the period for which payment of separation pay 
was made."  

In a May 2001 rating decision, service connection was granted 
for tinnitus, and evaluated as 10 percent disabling, 
effective from March 15, 2001.  

In June 2001, the veteran was notified of a compensation 
award based upon the grant of service connection for tinnitus 
and the assignment of a 10 percent disability evaluation.  
The veteran was further advised that his SSB pay, in the 
adjusted amount of $13,529.01 (based upon a stated post-tax 
adjustment of 72 percent of $18,709.29), would be recouped 
through the withholding of VA compensation until the adjusted 
SSB amount is repaid.

In May 2002, the veteran filed a notice of disagreement with 
the decision by VA to recoup his SSB pay.  He ultimately 
perfected an appeal of that decision.  The veteran has 
asserted that his VA compensation is based upon the grant of 
service connection for tinnitus and it was his first period 
of service that was the more likely cause of that disability.  
Based upon that assertion, the veteran has argued that since 
VA compensation was based upon his first period of service, 
and the payment of SSB pay was based upon his second period 
of service, entitled under governing law, VA is not to the 
recoupment of that SSB pay. 

The recoupment of the veteran's SSB pay from his VA 
disability compensation is required by Congress under 10 
U.S.C.A. § 1174(h)(2), which states that a member who has 
received separation pay under this section, or severance pay 
or readjustment pay under any other provision of law, based 
on service in the armed forces shall not be deprived, by 
reason of his receipt of such separation pay, severance pay, 
or readjustment pay, of any disability compensation to which 
he is entitled under the law administered by VA, but there 
shall be deducted from that disability compensation an amount 
equal to the total amount of separation pay, severance pay, 
and readjustment pay received.

This statute is implemented by VA in 38 C.F.R. § 
3.700(a)(5)(i).  The language of this regulation mirrors the 
statute and states that "[a] veteran who has received 
separation pay may receive disability compensation for 
disability incurred in or aggravated by service prior to the 
date of receipt of the separation pay subject to recoupment 
of the total amount received as separation pay."

The regulation states further that the receipt of separation 
pay does not affect the payment of disability compensation 
based on a subsequent period of service.  Compensation 
payable for service-connected disability incurred or 
aggravated in a subsequent period of service will not be 
reduced for the purpose of offsetting separation pay based on 
a prior period of service.  38 C.F.R. § 3.700(a)(5)(ii).  

The Board is bound not only by the law prescribed by 
Congress, but also by the precedent opinions of VA's Office 
of General Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

An opinion of the VA General Counsel, VAOGCPREC 14-92, 
concluded that, "[i]n accordance with the provisions of 10 
U.S.C.A. § 1174 and 38 C.F.R. § 3.700, VA disability 
compensation should be offset to recoup the amount of special 
separation benefits received by a former member of the armed 
forces."  See also VAOGCPREC 12-96.

The Board finds that the law, as written by Congress and 
implemented by VA regulation, has been correctly applied in 
this case.  The recoupment of SSB pay that the veteran 
received when he was discharged from his second period of 
service, by withholding in monthly allotments payments of 
disability compensation benefits, is required by law.  10 
U.S.C.A. § 1174; 38 C.F.R. § 3.700(a)(5)(i).

The Board duly notes the veteran's arguments that focus on 
the issue of which period of service was most responsible for 
the development of the disability that resulted in his 
payment of compensation benefits.  The Board also 
acknowledges that the RO went to great lengths in their 
adjudications to explain that the veteran's second period of 
service was most responsible for this disability, namely 
tinnitus.  The Board finds, however, that the law is clear; 
whether the veteran's first or second period of service was 
responsible for his tinnitus has no bearing upon whether the 
recoupment of SSB pay received after his second period of 
service was proper.  Essentially, the veteran received 
separation pay, and any compensation for a disability 
incurred in or aggravated by service prior to the date of 
receipt of that separation pay is subject to recoupment.  38 
C.F.R. § 3.700(a)(5)(i).  

The only distinctions made in the law or regulations that 
provide any insulation from such recoupment are limited to 
those periods of service that are subsequent and not prior to 
any period for which separation pay was received.  38 C.F.R. 
§ 3.700(a)(5)(ii).  In the instant case, there were no such 
periods of service.  

Thus, As VA does not have any discretion in the recoupment of 
the SSB pay, the veteran has failed to state a claim upon 
which relief may be granted, and the claim must be denied for 
lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994)..




ORDER

The recoupment of Special Separation Benefit (SSB) pay, in 
the adjusted amount of $13,529.01, is proper.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


